Citation Nr: 1433971	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for bone spurs, secondary to pes planus.

4.  Entitlement to an initial compensable rating for bilateral otitis externa.


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served a period of initial active duty for training with the Army National Guard from July 1973 to November 1973, and served on active duty with the United States Marine Corps from February 1975 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction over the Veteran now lays with the Winston-Salem, North Carolina, RO, based on his current residence.

The Board notes that although the September 2009 decision granted factual entitlement to a nonservice-connected pension, payment of such was denied because the Veteran had an excessive income.  He initiated an appeal of the income determination, arguing that his dependent spouse and children had not been counted in determining the maximum allowable income.  A statement of the case determining the Veteran should be considered a single Veteran with no dependents was issued on April 10, 2013.

The Veteran then had a period of 60 days in which to perfect his appeal with regard to the denial of payment of pension.  38 C.F.R. § 20.302(b).  No communication or filing indicating any intent to pursue that appeal was received within that period.  A personal hearing was held before the undersigned Acting Veterans Law Judge (AVLJ)on June 21, 2013, via videoconference from the RO; a transcript of the hearing is associated with the claims file.  That is 72 days after issuance of the SOC, and relevant testimony cannot be accepted as a timely substantive appeal.  The AVLJ, in listing the issues on appeal, asked the Veteran and his attorney-representative to verify that the pension issue was in fact on appeal, and they asserted that it was.  They stated that they would not be offering any testimony on that issue, however, and did not do so.  They also did not address it or list it as an issue in a June 2013 brief.

Upon further, detailed review of the claims file, the Board has determined that the pension entitlement matter was not perfected for appeal.  The VA has not taken any action since issuance of the April 2013 SOC to give the Veteran an expectation that the claim remained on appeal, and neither the Veteran nor his representative have further addressed the matter.  VA has not, therefore, waived any objection to the timeliness of a substantive appeal on this issue.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) ("[I]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says.").  The question of entitlement to payment of nonservice-connected pension benefits is therefore not considered to be before the Board.

The issues of entitlement to service connection for a lumbar spine disorder, a cervical spine disorder and a prostate disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

PTSD

In June 2014 correspondence in connection with his motion for advancement of the case on the docket, the Veteran stated that he had located a Marine who he had served with, Mr. JDC.  "[H]e will be sending a letter to you in support of my claim."  However, no communication from Mr. JDC has been received.  As was discussed at the June 2013 hearing, lay statements from potential witnesses to the alleged assault would be very helpful in substantiating the claim.  

Given the Veteran's recent homelessness and the apparent recent location of Mr. JDC, the Board finds that the duty to assist requires a remand to allow the Veteran an opportunity to supplement the record.  

In the interest of judicial economy, it should be presumed that a statement from Mr. JDC will be forthcoming, and that such will verify the stressor allegation.  Examination would then be required.

Pes Planus and Bone Spurs

A November 1974 examination apparently conducted in connection with the Veteran's enlistment notes wide feet with relaxed plantar fascia.  Although somewhat illegible, it appears the examiner noted asymptomatic pes planus at entry.  A pre-existing condition therefore existed.  The question, then, is whether there has been chronic aggravation of such by service.  As there is no evidence of worsening in service, the presumption of aggravation is not for application.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Current treatment records do document a worsening of current disability, and the Veteran alleges that bone spurs are related to such, but it is not clear what portion of current disability, if any, is due to service.  In light of the in-service notation, the Veteran's allegation, and current records, a VA examination is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Otitis Externa

The Veteran was more recently examined for his ear condition in October 2008, when residuals of otitis externa were diagnosed.  As this was the same condition diagnosed in service, service connection was granted. 

Records before and after that time indicate that otitis media is in fact the predominant disability.  This is a different condition than otitis externa, and is rated differently.  It is unclear if any relationship exists between the two diagnoses, and their manifestations.  The Board cannot therefore determine what symptoms are to be used in evaluating the service-connected disability.  Further, the examination findings are almost six years old.  Updated information would be helpful.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Inform the Veteran that no correspondence from Mr. JDC, a fellow Marine, has been received regarding the occurrence of the alleged in-service assault.  Provide him the opportunity to supply this highly relevant and potentially helpful evidence for consideration by VA.

2.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must identify all current psychiatric disorders, and should opine as to whether it is at least as likely as not any such are caused or aggravated by military service.  For purposes of examination, the examiner should presume that the Veteran was assaulted by a Drill Instructor in Boot Camp on the firing line.

A full and complete rationale is required for all opinions expressed.

3.  Schedule the Veteran for a VA foot examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must identify all currently diagnosed conditions of the feet; pes planus and bone spurs must be specifically addressed.  

The examiner must then opine as to whether it is at least as likely as not pes planus, if present, was aggravated by military service.  The condition is established as having pre-existed military service.  

The examiner must also opine as to whether it is at least as likely as not bone spurs, if present, were caused or aggravated by military service and/or pes planus.

A full and complete rationale is required for all opinions expressed.

4.  Schedule the Veteran for a VA ear disease examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must describe in detail the current status of the Veteran's service-connected otitis externa.  The examiner must distinguish, to the extent possible, manifestations of otitis media, and must discuss the relationship, if any between the two conditions.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



